In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-205 CV

 ______________________


HAROLD K. GAUSE, Appellant


V.


MARCUS PARKER, JR. AND SAMUEL HILL, Appellees




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. CIV24040




MEMORANDUM OPINION

	On May 1, 2008, Harold K. Gause filed notice of appeal.  The trial court verbally
granted a temporary injunction but has not signed a written order.  Generally, appellate courts
review only final judgments and interlocutory orders specifically made appealable by statute. 
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  When the trial court grants
a temporary injunction, the appellate timetables run from the date the trial court signs the
written order.  See Tex. R. App. P. 26.1(b).  In this case, the trial court has not reduced its
order to writing.  The Court requested a written reply addressing this Court's jurisdiction, and
informed the parties a failure to respond may result in dismissal of the appeal.  The parties
did not respond.  Accordingly, the appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								____________________________
									DAVID GAULTNEY
										Justice

Opinion Delivered June 26, 2008

Before McKeithen, C.J., Gaultney and Kreger, JJ.